175 F.3d 1010
Anne Corr, by Her Parents and Next Friends, Patrick and Judith Corrv.North Hills School District, John Esaias, Individually andin His Official Capacity as Superintendent, North HilsSchool District, Richard Santillo, Individually and in HisOfficial Capacity as Assistant Superintendent, North HillsSchool District, Rita Neu, Individually and in Her OfficialCapacity as Director of Special Education, North HillsSchool District, Michael Bishop, Individually and in His
NO. 98-3274
United States Court of Appeals,
Third Circuit.
February 24, 1999

1
Appeal From:  W.D.Pa.


2
Affirmed.